            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:20 CV 146 MR WCM

JASON BLACKWELL                       )
as Administrator of the Estate of     )
Joshua Shane Long                     )
                                      )
            Plaintiff,                )
                                      )                 ORDER
      v.                              )
                                      )
DERRICK PALMER, Sheriff of Cherokee )
County, individual capacity,          )
MARK THIGPEN, Chief Deputy CCSD, )
individual capacity,                  )
MARK PATTERSON, Captain, Chief        )
Jailer CCSD, individual capacity,     )
JEREMY BRESCH, Lieutenant, Jail       )
Supervisor CCSD, individual capacity, )
FRANK DALY, Sergeant, Jail            )
Supervisor CCSD, individual capacity, )
LARRY BOLEN, Detention Officer        )
CCSD, individual capacity,            )
GLENN HOLLOWAY, Detention             )
Officer CCSD, individual capacity,    )
TIFFANY ENLOE, Detention Officer      )
CCSD, individual capacity,            )
MICHAEL FAGGARD, Deputy CCSD,         )
individual capacity,                  )
PATRICK WILLIAMS, Sergeant,           )
CCSD, individual capacity,            )
CHEROKEE COUNTY                       )
SHERIFF'S DEPARTMENT,                 )
CHEROKEE COUNTY,                      )
OHIO CASUALTY INSURANCE CO.,          )
OHIO CASUALTY CORP.,                  )
LIBERTY MUTUAL INSURANCE CO., )
DERRICK PALMER, Sheriff of            )
Cherokee County, official capacity,   )



    Case 1:20-cv-00146-MR-WCM Document 29 Filed 09/11/20 Page 1 of 3
MARK THIGPEN, Chief Deputy               )
CCSD, official capacity,                 )
MARK PATTERSON, Captain,                 )
Chief Jailer CCSD, official capacity,    )
JEREMY BRESCH, Lieutenant,               )
Jail Supervisor CCSD, official capacity, )
FRANK DALY, Sergeant, Jail               )
Supervisor CCSD, official capacity,      )
LARRY BOLEN, Detention Officer           )
CCSD, official capacity,                 )
GLENN HOLLOWAY, Detention                )
Officer CCSD, official capacity,         )
TIFFANY ENLOE, Detention                 )
Officer CCSD, official capacity,         )
MICHAEL FAGGARD, Deputy                  )
CCSD, official capacity,                 )
PATRICK WILLIAMS, Sergeant,              )
CCSD, official capacity,                 )
                                         )
            Defendants.                  )
______________________________________ )


      This matter is before the Court on the Motion to Dismiss by Defendants

Michael Faggard and Patrick Williams (the “Motion to Dismiss,” Doc. 24).

      Through the Motion to Dismiss, the Movants seek an order dismissing

“all claims against them in their individual capacities.” Doc. 24, p. 1.

      However, on September 1, 2020, Plaintiff filed a Notice of Voluntary

Dismissal without Prejudice as to Defendants Michael Faggard and Patrick

Williams Doc. 26, and on September 3, 2020, the parties filed a Stipulation of

Dismissal reflecting that Plaintiff’s claims against Michael Faggard and

Patrick Williams were dismissed without prejudice. Doc. 27. That is, the


                                        2

     Case 1:20-cv-00146-MR-WCM Document 29 Filed 09/11/20 Page 2 of 3
claims referenced by the Motion to Dismiss have now been dismissed.

     Accordingly, the Motion to Dismiss by Defendants Michael Faggard and

Patrick Williams (Doc. 24) is DENIED AS MOOT.


                             Signed: September 11, 2020




                                       3

     Case 1:20-cv-00146-MR-WCM Document 29 Filed 09/11/20 Page 3 of 3
